DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on June 30, 2020, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on September 8, 2020 and December 30, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claim 1 is directed to a system. Claim 5 is directed to a method. Claims 13 is directed to a non-transitory computer readable storage medium. Each of the claims falls under one of the four statutory classes of invention.
If the claim does fall within one of the stator categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon and abstract idea).
The limitations of “translate the provided geometric shape into one or more indexes composing the provided geometric shape, the one or more indexes translated in accordance with a space-filling curve” in claim 1, 5 and 13, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “memory” and “processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “memory and processor” language, “translating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using known preference data, and additional information that can include user data related to the age or gender of a user, spatial data, or usage data, to identify geometric shapes that intersect the geometric shape.
The limitations of “query the cell membership indexes of the key-value store to determine one or more members of the identified spatial cells” in claim 1, 5 and 13, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “memory” and “processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “memory and processor” language, “translating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using known preference data, and additional information that can include user data related to the age or gender of a user, spatial data, or usage data, to determine one or more members of the identified spatial cells.
The limitations of “identify one or more spatial cells matching at least one of the one or more indexes, wherein to identify the one or more spatial cells the geofencing service is configured to perform, for individual ones of the one or more indexes, a plurality of queries of a key-value store using a sliding window on the respective index” in claim 1, 5 and 13, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “memory” and “processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “memory and processor” language, “translating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using known preference data, and additional information that can include user data related to the age or gender of a user, spatial data, or usage data, to identify the one or more spatial cells the geofencing service. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “a memory, storing program instructions that when executed cause the at least one processor to implement a geofencing service;
receive a request from a client to perform a spatial search, wherein the request comprises a provided geometric shape and an identifier of a predefined geometric shape, wherein the spatial search identifies geometric shapes that intersect the provided geometric shape; and send to the client a response to the request based at least in part on the identifier of the predefined geometric shape matching one of the determined one or more members of the identified spatial cells” are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer does not amount to significantly more.
The recited “a memory, storing program instructions that when executed cause the at least one processor to implement a geofencing service” does not add a meaningful limitation to the method, and is an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analysis data (See MPEP 2106.05(g)). It does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The recited “receive a request from a client to perform a spatial search, wherein the request comprises a provided geometric shape and an identifier of a predefined geometric shape, wherein the spatial search identifies geometric shapes that intersect the provided geometric shape” does not add a meaningful limitation to the claims, and is an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analysis data (See MPEP 2106.05(g)). It does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The recited “send to the client a response to the request based at least in part on the identifier of the predefined geometric shape matching one of the determined one or more members of the identified spatial cells” does not add a meaningful limitation to the claims and is an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analysis data (See MPEP 2106.05(g)). It does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The insignificant extra-solution activities identified above are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (¢.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, ¢.g., using the Internet to gather data, buySAPE, Ine. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claim is not patent eligible.

Claim 2 is depended on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the spatial search is a spatiotemporal search”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 9, and 17, since they also recite limitations that further elaborate on the abstract idea.

Claim 3 is depended on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of claim 2. The claim recites the additional limitation of “wherein the translating of the geometric shape into one or more indexes is performed using a spherical projection”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 11 and 19, since they also recite limitations that further elaborate on the abstract idea.

Claim 4 is depended on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the geofencing service supports a plurality of clients including the client, and wherein at least one of the plurality of cell indexes comprises an identifier associated with the client of the plurality of clients”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 12 and 20, since they also recite limitations that further elaborate on the abstract idea.

Claim 6 is depended on claim 5 and includes all the limitations of claim 5. Therefore, claim 6 recites the same abstract idea of claim 5. The claim recites the additional limitation of “wherein the geometric shape is a point and wherein the spatial search identifies geometric shapes that contain or intersect the point”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 14, since they also recite limitations that further elaborate on the abstract idea.

Claim 7 is depended on claim 5 and includes all the limitations of claim 5. Therefore, claim 7 recites the same abstract idea of claim 5. The claim recites the additional limitation of “wherein the geometric shape comprises multiple points and wherein the spatial search identifies geometric shapes that contain or intersect the geometric shape”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 15, since they also recite limitations that further elaborate on the abstract idea.

Claim 8 is depended on claim 5 and includes all the limitations of claim 5. Therefore, claim 8 recites the same abstract idea of claim 5. The claim recites the additional limitation of “wherein identifying the one or more spatial cells matching at least one of the one or more indexes comprises performing, for individual ones of the one or more indexes, a plurality of queries of the key-value store using a sliding window on a respective index”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 16, since they also recite limitations that further elaborate on the abstract idea.

Claim 10 is depended on claim 5 and includes all the limitations of claim 5. Therefore, claim 10 recites the same abstract idea of claim 5. The claim recites the additional limitation of “wherein the geometric shape comprises two or more spatial dimensions”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 18, since they also recite limitations that further elaborate on the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al., (hereinafter “Harris”) US 9,501,507 in view of Xu et la., (hereinafter “Xu”) US 2015/0264523.
As to claim 5, Harris discloses a method, comprising:
receiving a request from a client to perform a spatial search, the request comprising a geometric shape (see fig.4, item 400, illustrates a flow diagram of a process for carrying out a geo-temporal query, wherein a search query is received (block 400) that includes both a geospatial component and a temporal component);
translating the geometric shape into one or more indexes composing the geometric shape (in response to receiving the query, one or more second queries are generated (block 402), with each of the second queries corresponding to a particular temporal index bucket of a temporal index bucket group);
identifying one or more spatial cells matching at least one of the one or more indexes by querying a key-value store comprising a plurality of cell indexes describing spatial cells (see figure 4, item 402, input data that is specified  as geospatially indexed in the data repository by a parser and importer of an adaptor, wherein one responsibility of a parser is to divide the stream of input data into discrete data blocks, wherein the data blocks are stored in the data repository and indexed by key-value pairs stored in the data repository by the importer); and
sending to the client a response to the request to perform the spatial search based at least in part on the determined one or more members of the identified spatial cells (see figure 4, item 404). However, Harris does not explicitly disclose the claimed “querying the key-value store to determine one or more geometric shapes that are members of the identified spatial cells, the key-value store further comprising a plurality of cell membership indexes”.
Meanwhile, Xu discloses the claimed “querying the key-value store to determine one or more geometric shapes that are members of the identified spatial cells, the key-value store further comprising a plurality of cell membership indexes” (see fig.5a, items 520, 525, and 530, determine other geometries of a particular group (cell) by storing in the key-value store a campaign ID and geohash set and creating a geohash index based on the campaign ID index for identifying other geometries).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harris to query the key-value store to determine one or more geometric shapes that are members of the identified spatial cells, the key-value store further comprising a plurality of cell membership indexes in order to facilitate a dynamic geofencing, thus allowing targeting of the mobile device within delimited areas that are changed over time, thereby overlapping of geometric data to allow a number of campaigns to be associated with a physical location and predetermining granularity of the geohash grid to offer a desired level of precision or to facilitate resource-efficient operation of the computer system.

As to claim 1, claim 1 is a system for performing the method of claim 5. It is rejected under the same rationale. In addition, Harris discloses in index key for geospatially indexed data is a Z-order curve value that is generated based on the geospatial (see col.7, lines 24-35).

As to claim 13, claim 13 is a non-transitory, computer-readable storage media having instructions for executing the method of claim 5. It is rejected under the same rationale.

As to claim 6, the combination of Harris and Xu discloses the invention as claimed. In addition, Xu discloses the method of claim 5, wherein the geometric shape is a point and wherein the spatial search identifies geometric shapes that contain or intersect the point (see [0032]).

As to claim 7, the combination of Harris and Xu discloses the invention as claimed. In addition, Xu discloses the method of claim 5, wherein the geometric shape comprises multiple points and wherein the spatial search identifies geometric shapes that contain or intersect the geometric shape (see par. [0032]).

As to claim 8, the combination of Harris and Xu discloses the invention as claimed. In addition, Harris discloses the method of claim 5, wherein identifying the one or more spatial cells 5matching at least one of the one or more indexes comprises performing, for individual ones of the one or more indexes, a plurality of queries of the key-value store using a sliding window on a respective index.

As to claim 16, claim 16 is a non-transitory, computer-readable storage media having instructions for executing the method of claim 8. It is rejected under the same rationale.

As to claim 9, the combination of Harris and Xu discloses the invention as claimed. In addition, Harris discloses the method of claim 5, wherein the spatial search is a spatiotemporal search (col.9, lines 6-15).

As to claim 10, the combination of Harris and Xu discloses the invention as claimed. In addition, Harris discloses the method of claim 5, wherein the geometric shape comprises two or more spatial dimensions (col.9, lines 6-15).

As to claim 2, claim 2 is a system for performing the method of claim 9. It is rejected under the same rationale.

As to claim 17, claim 17 is a non-transitory, computer-readable storage media having instructions for executing the method of claim 9. It is rejected under the same rationale.

As to claim 18, claim 18 is a non-transitory, computer-readable storage media having instructions for executing the method of claim 10. It is rejected under the same rationale.

As to claims 12, the combination of Harris and Xu discloses the invention as claimed. In addition, Xu discloses the method of claim 5, wherein the receiving, the translating, the identifying, the querying and the sending are performed by a geofencing service, wherein the geofencing service supports a plurality of clients including the client, and wherein at least one of the a plurality of cell indexes comprises an identifier associated with the client of the plurality of clients (fig.4).

As to claim 4, claim 4 is a system for performing the method of claim 12. It is rejected under the same rationale.

As to claim 20, claim 20 is a non-transitory, computer-readable storage media having instructions for executing the method of claim 12. It is rejected under the same rationale.

As to claim 14, the combination of Harris and Xu discloses the invention as claimed. In addition, Harris discloses the one or more non-transitory, computer-readable storage media of claim 13, wherein the geometric shape is a point and wherein the spatial search identifies geometric shapes that contain or intersect the point (see col.2, lines 57-67, that in the spatial search geometries is designated as one or more points, lines or polygons).

As to claim 15, the combination of Harris and Xu discloses the invention as claimed. In addition, Xu discloses the one or more non-transitory, computer-readable storage media of claim 13, wherein the geometric shape comprises multiple points and wherein the spatial search identifies geometric shapes that contain or intersect the geometric shape (see col.2, lines 57-67, that in the spatial search geometries is designated as one or more points, lines or polygons)..

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Harris et al., (hereinafter “Harris”) US 9,501,507 in view of Xu et la., (hereinafter “Xu”) US 2015/0264523 as applied to claims 1-2, 4-10, 12-18 and 20 above, and further in view of Alder et al., (herein after “Alder”) US 2003/0212650.
As to claims 3, 11 and 19, the combination of Harris and Xu discloses the invention as claimed, expect for the claimed wherein the translating of the geometric shape into one or more indexes is performed using a spherical projection.
However, Alder discloses the claimed wherein the translating of the geometric shape into one or more indexes is performed using a spherical projection (see fig.6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Harris and Xu to use spherical projection in order to reduce the number of index entries for large geometric shapes effectively, thereby improving maintenance and easy accessing of index.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170293635 (involved in sending a spatial query from a client terminal (205) to a controller (204) with an encoder. The encoder data stream with discrete global grid system is identified by using distributed geospatial data sources (101). The DGGS operations are performed on the DGGS values for generating aggregated spatial statistics. The resulting collection of cell values and resulting aggregated spatial statistics are displayed. The refined cell collection is generated by sub-selecting cells by using the DGGS operations.)

US 10783173 (involved in sending a spatial query from a client terminal (205) to a controller (204) with an encoder. The encoder data stream with discrete global grid system is identified by using distributed geospatial data sources (101). The DGGS operations are performed on the DGGS values for generating aggregated spatial statistics. The resulting collection of cell values and resulting aggregated spatial statistics are displayed. The refined cell collection is generated by sub-selecting cells by using the DGGS operations.)

US 9501507 (involved in storing reference to a data item in a database index bucket of a first set of database index buckets, a second set of database index buckets and a third set of database index buckets. A search query that comprises a geospatial component and a time component is received. Another query is generated based on the geospatial component and the time component, where each of the lateral query corresponds to a particular bucket. The data items stored in the particular bucket are retrieved for each particular bucket by computing devices)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            August 11, 2022